Citation Nr: 1713565	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  10-26 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents, as well as secondary to a service connected acquired psychiatric disability and diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corp from January 1966 to March 1969.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In May 2014, the Board reopened and denied the claim on appeal.  The Veteran then appealed the Board's May 2014 decision.  In August 2014, based on a Joint Motion for Partial Remand (JMR), the U.S. Court of Appeals for Veterans Claims (Court) issued an Order vacating the Board's May 2014 decision as to the issue on appeal and remanded the claim to the Board for further development and readjudication.  In December 2014, the Board remanded the matter for additional development.  In August 2016, the matter was referred for a VHA opinion.


FINDING OF FACT

The Veteran's hypertension did not have onset in service or within one year of service and was not caused or permanently aggravated by his active military service, to include exposure to herbicide agents or his service connected anxiety disorder or diabetes mellitus.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents, as well as secondary to a service connected acquired psychiatric disability or diabetes mellitus, have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014)38 C.F.R. § 3.303, 3.310 (2016).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.322.   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The appellant in this matter is seeking service connection for hypertension.  The appellant is a combat veteran who served in United States Marine Corps, including service in the Republic of Vietnam.  He was wounded in action and received the Purple Heart Medal.  As a result of this experience, he was granted service-connected compensation benefits for an anxiety disorder.  Additionally, he is service connected for diabetes mellitus, type II, based on presumptive exposure to herbicide agents during his service in Vietnam.  Initially, the Veteran argued that his hypertension was caused or permanently aggravated by his service connected diabetes mellitus.  However, he later amended his claim by arguing that his hypertension was also caused or aggravated by his service connected anxiety disorder.  

The Veteran's service treatment records are negative for any diagnosis of hypertension.  Post-service medical records reflect that the Veteran was diagnosed with hypertension in 1995 and with diabetes mellitus in 2004.

In an August 2005 VA examination report, a VA nurse, D.W., opined that it is at least as likely as not the Veteran's hypertension was caused by, a result of, or aggravated by his service connected diabetes mellitus, explaining that that insulin resistance caused by the Veteran's diabetes mellitus affected his vascular functioning.  However, she was unable to determine the degree to which the condition was exacerbated beyond its normal progression without resorting to speculation.

In September 2009, the Veteran was afforded a VA examination of his hypertension.  The examiner, Dr. G.D., opined that it is less likely than not the Veteran's hypertension was caused or permanently aggravated by the Veteran's service connected diabetes mellitus.  He explained that, "Diabetes has no effect on hypertension until there is gross protein in the urine", and noted that the Veteran's renal function and microalbumin are normal.  He further explained that the type of damage described by the August 2005 VA examiner does not occur unless renal function is impaired by diabetes, which has not occurred in the Veteran's case, as evidenced by the absence of gross protein in his urine.  

In a May 2014 decision, the Board found that the Veteran's hypertension was not caused or aggravated beyond the natural course of the disease process by service-connected diabetes mellitus, based on the September 2009 VA medical opinion.  

The U.S. Court of Appeals for Veterans Claims (Court) vacated and remanded the case so that consideration could be made of the 2010 (and also, the Board concluded, the 2012) review by the National Academy of Sciences regarding potential associations between herbicide exposure in Vietnam and the eventual onset of hypertension.  The Board obtained such an opinion, and it is adequate to address the issue on appeal. 

Specifically, in February 2015, Dr. W.W. opined that the Veteran's hypertension is less likely than not caused by exposure to herbicide agents in Vietnam.  He noted that "[w]hile some Veteran studies have reported increased incidence of hypertension, others have found no increase.  Similarly, numerous environmental and occupational studies have found no significant increased risk of hypertension."  He further observed that "[t]he two studies that provide evidence of an increased risk are limited by the design of the study or the type of assay used to measure exposure."  Additionally, Dr. W.W. stated, "The Framinghan study revealed that 90% of people 55 and over will develop hypertension eventually.  Therefore, by definition ALL Vietnam era veterans have a 90% chance of developing hypertension whether they were exposed to agent orange or not."  Finally, he observed that the Veteran is significantly overweight and suggested that if the Veteran were to lose 100lbs, he likely would no longer suffer from hypertension.  

The Veteran's representative, however, in an appellate brief submitted in July 2015, raised new theories of entitlement addressing a potential secondary relationship between an acquired psychiatric disorder and hypertension, and also between diabetes and hypertension.  The Veteran's representative alleged that his service-connected psychiatric problems, ostensibly present since exposure to combat in Vietnam (even if not diagnosed until many years later) caused, or aggravated beyond the natural course of the disease process, his current hypertension.  Medical literature was cited to support this assertion, and in addition, the representative cited several medical journals which purportedly document some causal linkage between hypertension and diabetes.  

In July 2015, the Board requested a VHA opinion to address these theories of entitlement, but the reviewing physician did not respond to the questions asked by the Board.  Accordingly, in August 2016, the Board again requested a VHA opinion.

In October 2016, Dr. E.Q. submitted a comprehensive medical opinion, concluding that it is less likely than not that the Veteran's service connected diabetes mellitus or anxiety disorder caused or permanently aggravated the Veteran's active military service.  

As an initial matter, she noted that it is clear that the Veteran's diabetes mellitus did not cause his hypertension, since the Veteran was diagnosed with hypertension nine years before he was first diagnosed with diabetes.  

She also agreed with the February 2015 VA examiner that his hypertension is less likely than not due to exposure to herbicide agents in service.  She reviewed that available clinical  research and explained that the most relevant study showing a relationship between hypertension and exposure to Agent Orange involved service members who actively sprayed chemical defoliants in Vietnam, while those service members who did not spray defoliants (such as the Veteran) had no increased risk of hypertension.  She further noted that many studies of the relationship between hypertension and Agent Orange exposure are limited by their failure to adjust for known risk factors of hypertension in individual veterans, such as age, race, body mass index, and diabetes.  Overall, she found that the available evidence does not support a finding that the Veteran's hypertension is the result of exposure to herbicide agents.

Finally, she concluded that his hypertension was less likely than not permanently aggravated by his diabetes mellitus, as available blood pressure readings show that while there was some variation over the years, there is no evidence of a persistent worsening of the Veteran's condition.  She explained that elevated blood pressure readings usually coincided with acute episodes of pain or illness and returned to normal levels one the underlying health issue resolved.  Additionally, the Veteran's blood pressure readings were relatively stable over time, needing minimal medication adjustments.  Finally, there is no evidence of end organ damage associated with hypertension and the Veteran's renal function and microalbumin are normal.  Thus, the preponderance of the evidence weighs against a finding of aggravation.

Regarding the alleged relationship between the Veteran's anxiety disorder and his hypertension, the examiner noted that for much of the period on appeal, the Veteran either had no psychiatric symptoms or very mild ones, making it unlikely that the condition caused or permanently aggravated his hypertension.  Additionally, Dr. E.Q. appeared to refer to her prior analysis that the Veteran's blood pressure readings have been relatively stable over time, needing only minimal medications adjustments, and concluded that there is no evidence that the Veteran's hypertension was worsened beyond the natural progression of the condition by his anxiety disorder.

Based on all the above evidence, entitlement to service connection for hypertension must be denied.  The preponderance of the medical evidence, including the September 2009, February 2015, and October 2016 medical opinions, weighs against a finding that the Veteran's hypertension was caused or permanently aggravated by his active military service, to include exposure to herbicide agents or as secondary to his service connected diabetes mellitus or anxiety disorder.  

Although the August 2005 VA examiner concluded that the Veteran's diabetes mellitus aggravated his hypertension, the September 2009 VA examiner noted that she had relied on a faulty rationale.  Specifically, he explained that hypertension is only caused or aggravated by diabetes mellitus in those cases were renal function has been impaired and the Veteran's renal function has been within normal limits during the period on appeal.  The Board finds this analysis persuasive.  

Additionally, although the Veteran has cited to medical literature in an attempt to support his claim, none of the medical evidence cited by the Veteran's representative specifically relates the Veteran's hypertension to his active service- it merely suggests a possible relationship between the Veteran's hypertension and his service connected disabilities.  Multiple medical doctors reviewed the Veteran's medical history and concluded that the specific evidence in this case did not support his contentions, and he has not submitted any evidence that contradicts their conclusions.  Their conclusions were based on a review of the claimant's medical record.  

While the Veteran has offered his own opinion concerning the etiology of his hypertension, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hypertension due to his alleged herbicide exposure in service or as secondary to his service connected disabilities is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the findings of the VA medical specialists.

For all the above reasons, entitlement to service connection for hypertension is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations and medical opinions which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for hypertension, to include as a result of exposure to herbicide agents, as well as secondary to a service connected acquired psychiatric disability or diabetes mellitus, is denied.  




____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


